Matter of A.P. v Roberts (2019 NY Slip Op 04030)





Matter of A.P. v Roberts


2019 NY Slip Op 04030


Decided on May 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2019

Sweeny, J.P., Gische, Webber, Kahn, Moulton, JJ.


9192 -705] 176/19

[*1] In re A.P., Jr., a minor, by his mother Felicia Freeman, Petitioner,
vHon. Gayle P. Roberts, etc., et al., Respondents.


Neighborhood Defender Service of Harlem, New York (Elsie Chandler of counsel), for petitioner.
Cyrus R. Vance, Jr., District Attorney, New York (Celina Inez Guerra of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the
same hereby is denied and the petition dismissed, without costs or disbursements.
Where a petitioner "can obtain full judicial review of his claim . . . on direct appeal from any judgment of conviction
against him" an article 78 proceeding does not lie (Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 17 [1981]).
Justice Gayle P. Roberts has elected, pursuant to CPLR 7804(i), not to appear in this proceeding.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 23, 2019
CLERK